Case: 14-13284   Date Filed: 06/24/2015   Page: 1 of 6


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-13284
                         Non-Argument Calendar
                       ________________________

                        Agency No. A095-969-131



ENTELA RUGA,

                                                                       Petitioner,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                              (June 24, 2015)

Before MARTIN, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:
                 Case: 14-13284       Date Filed: 06/24/2015        Page: 2 of 6


       Entela Ruga, a native and citizen of Albania, petitions pro se for review of

the Board of Immigration Appeals’s denial of her motion to reconsider its 2013

order. 1 The order that Ruga asked the BIA to reconsider affirmed an Immigration

Judge’s decision that she knowingly filed a frivolous asylum application after

receiving proper warning of the consequences of doing so. The consequence of

this BIA ruling is that Ruga is permanently ineligible for further immigration

benefits under the Immigration and Nationality Act (INA). 8 U.S.C. § 1158(d)(6).

After careful review of the parties’ briefs, we deny in part and dismiss in part

Ruga’s petition.

                                       BACKGROUND

       Ruga filed an asylum application under the name “Entela Dollaku.” The

application indicated that she resided in Albania from April 1971 until September

2003. Neither her name nor her residency information was accurate. The

application explained the consequences of filing a deliberately fabricated

application for asylum. In her asylum interview, Ruga explicitly affirmed that the

application was truthful. Also at the interview, she signed an application oath



1
  This appeal addresses the BIA’s 2014 denial of Ruga’s motion to reconsider. Because Ruga
filed her petition for review on July 22, 2014, more than 30 days after the underlying 2013 BIA
order, she cannot challenge the BIA order itself. 8 U.S.C. § 1252(b)(1); see also Chao Lin v.
U.S. Att’y Gen., 677 F.3d 1043, 1045 (11th Cir. 2012) (stating that statutory time limit for filing
a petition for review in an immigration proceeding is mandatory and jurisdictional, and is not
subject to equitable tolling). Perhaps mindful of this, Ruga designates only the BIA’s decision
denying her motion to reconsider in her petition for review.
                                                 2
                   Case: 14-13284      Date Filed: 06/24/2015      Page: 3 of 6


which clearly set out the consequences of filing a deliberately fabricated

application for asylum.

          After many additional hearings relating to her immigration status, Ruga

withdrew her asylum application. The IJ held a hearing to determine whether

Ruga had filed a fraudulent asylum application, which would bar her from any

future adjustment in her immigration status. At the hearing, Ruga admitted that

she had signed the application, but said she did not fill it out and did not know

what it stated. Ruga also admitted that several items in the statement attached to

her application were not true. She explained that she learned the statements were

false once she retained an attorney, about one year after the application was

written.

          The IJ found that Ruga knew for more than two years that her asylum claim

was fraudulent and never took any action to alert the court to the errors. The BIA

affirmed the IJ’s determination. Ruga filed a petition for review of the BIA’s

order, challenging whether she knowingly filed a frivolous asylum application after

receiving proper notice of the consequences of doing so. While Ruga’s petition for

review of the BIA order was pending in this Court,2 she also filed a motion for

reconsideration.




2
    This Court affirmed the BIA’s order. Ruga v. U.S. Att’y Gen., 757 F.3d 1193 (11th Cir. 2014).
                                                 3
              Case: 14-13284     Date Filed: 06/24/2015   Page: 4 of 6


      In its denial of Ruga’s motion to reconsider, the BIA concluded that it did

not err in holding that Ruga had received adequate notice of the consequences of

filing a frivolous asylum application. The BIA explained that every federal circuit

to consider the issue has held that the warning in the asylum application is

sufficient to give notice. The BIA also rejected Ruga’s attempt to distinguish her

case on the basis that she affirmatively filed an asylum application rather than

asserting asylum as a defense to deportation proceedings. The BIA explained that

Ruga also failed to show error in its holding that she was barred from relief under

the INA for filing a frivolous asylum application.

      On appeal, Ruga argues that the BIA engaged in impermissible fact-finding

in its order denying her motion to reconsider. She also argues that the BIA erred in

determining that she knowingly filed a frivolous asylum application. The

government responds that Ruga did not exhaust her arguments before the BIA, and

that the BIA did not abuse its discretion in denying her motion to reconsider.

                                   DISCUSSION

      “We review the BIA’s denial of a motion to reconsider for abuse of

discretion.” Calle v. U.S. Att’y Gen., 504 F.3d 1324, 1328 (11th Cir. 2007)

(quotation omitted). Our review “is limited to determining whether there has been

an exercise of administrative discretion and whether the matter of exercise has

been arbitrary or capricious.” Garcia-Mir v. Smith, 766 F.2d 1478, 1490 (11th Cir.


                                          4
               Case: 14-13284     Date Filed: 06/24/2015    Page: 5 of 6


1985) (per curiam) (quotation omitted). “[A] motion that merely republishes the

reasons that had failed to convince the tribunal in the first place gives the tribunal

no reason to change its mind.” Calle, 504 F.3d at 1329 (quotation omitted).

      First, Ruga’s argument that the BIA engaged in fact-finding in denying her

motion to reconsider is without merit. Though she is correct that the BIA is not

permitted to engage in fact-finding, 8 C.F.R. § 1003.1(d)(3)(iv), she fails to

“specify the errors of law or fact in the [BIA’s] previous order.” 8 U.S.C.

§ 1229a(c)(6)(C). Ruga points to no specific facts that the BIA impermissibly

found. And our review of the BIA order does not reveal any impermissible fact-

finding.

      Second, Ruga’s remaining arguments on appeal were not in her motion for

reconsideration. Specifically, Ruga asserts here that (1) there was no direct,

extrinsic evidence that she “made” or “filed” a frivolous asylum application; (2)

the BIA’s finding that she knowingly and deliberately fabricated material elements

of her asylum application was not supported by a preponderance of the evidence;

(3) the BIA’s denial of her motion to reconsider is not supported by reasonable,

substantial, and probative evidence because her 2-year delay was not attributable to

her and therefore should not be “deliberate action”; and (4) the BIA did not comply

with the procedural requirements for a frivolousness finding. All of these

arguments are unexhausted, and this Court lacks jurisdiction to consider them.


                                           5
              Case: 14-13284     Date Filed: 06/24/2015   Page: 6 of 6


Amaya-Artunduaga v. U.S. Att’y Gen., 463 F.3d 1247, 1250–51 (11th Cir. 2006)

(per curiam) (dismissing petition for lack of jurisdiction and explaining that

petitioner must have exhausted claims by raising them before the agency, even if

those claims were discussed sua sponte by the BIA). Finally, Ruga has abandoned

any other arguments relating to the BIA’s denial of her motion to reconsider

because she failed to raise them on appeal. See Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1228 n.2 (11th Cir. 2005) (per curiam).

      PETITION DENIED IN PART, DISMISSED IN PART.




                                          6